Case 2:18-ml-02814-AB-FFM Document 199-11 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6430




                EXHIBIT 17
                                                                                                                       EXHIBIT 17-1
                   Case 2:18-ml-02814-AB-FFM Document 199-11 Filed 02/26/19 Page 2 of 2 Page ID
                                                    #:6431




           From:                                   Hamm, Tom (T.R.)
           Sent:                                   Thursday, May 12, 2011 6:14 AM
           To:                                     Goodall, Greg (G.A); Cannon, Jeremiah (J.); Lempke, David (D.A)
           Subject:                                RE: Are you in agreement on this?



           We better fix the pick portion of the IDS tool before this goes out, if we don't were asking for trouble. We have
           already seen 2 vehicles that have had the wrong calibration flashed into the MAM, AEBP-7J104-CF with a RCF
           clutch.

           RCF AE8P-7J104-AL

           8080 AE8P-7J104-CF


           I'm not sure you now want to tell people that this is a manual transmissions considering Ford sold it as a auto
           transmission, I've got to believe this could be used against Ford in a lawsuit. (False Advertising)


           Tom Hamm
           Engineering Purchased Transmissions Department
           DPS6 System Testing Engineer
           Ph# (313)-805-9135



           From:              Goodall, Greg (G.A.)
           Sent:              Wednesday, May 11, 2011 3:09 PM
           To:                Cannon, Jeremiah (J.); Hamm, Tom (T.R.); Lempke, David (D.A.)
           Subject:           RE: Are you in agreement on this ?

           TSB was published this week . . cal has been out there since 23Mar. Do you not agree w ith the verbiage in the TSB'~




           Externally Purchased Transmissions
           DPS6 System Engineer
           313-805-9109



           From:              Cannon, Jeremiah (J.)
           Sent:              Wednesday, May 11, 2011 2:49 PM
           To:                Goodall, Greg (G.A.); Hamm, Tom (T.R.); Lempke, David (D.A.)
           Subject:           Are you in agreement on this ?

           «     File: enUSA_art006-2011-1560.pdf »

           Is this a go ? Calibration has already been out there (R 16) -




                                                                                  1




Produced by Ford Subject to                                       the Protective Order in Vargas                                  VGS20039860
    Produced by Ford Subject to Highly Confidential Protective Order
